Citation Nr: 0115792	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  98-12 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1986.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied the benefit sought on 
appeal.

The Board observes that during the present appeal period, the 
RO denied several claims over which the Board does not have 
jurisdiction.  In correspondence received in November 1997, 
the veteran withdrew numerous claims that had been denied by 
the September 1997 rating decision on appeal.  In 
correspondence received in November 2000, the veteran 
withdrew claims for increased evaluations for disabilities of 
the left and right knee.  

In addition, the Board notes that a May 1995 rating decision 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a left hip 
disability.  An August 1999 rating decision also addressed 
this issue.  However, the Board finds that the veteran did 
not raise this issue or appeal the August 1999 denial, and 
therefore the issue is not before it.

The August 1999 rating decision indicated that its 
jurisdiction was based on claims for increase received on 
November 21, 1997, and November 26, 1997.  Nevertheless, 
correspondence received from the veteran or her 
representative on these dates does not request reopening of 
the previously denied claim for service connection for a left 
hip disability.  Moreover, the Board can find no other 
correspondence, dated at any time after the May 1995 rating 
decision, from the veteran or her representative seeking to 
reopen that claim.  Similarly, the Board can find no 
correspondence from the veteran or her representative 
disagreeing with the August 1999 decision not to reopen that 
claim.  In fact, a May 2001 informal hearing presentation did 
not address that issue.


REMAND

The veteran maintains, in substance, that she incurred a 
dysthymic disorder due to incidents of sexual harassment 
while in the service.  In this regard, the Board notes that 
VA treatment records dated in 1997 provide a diagnosis of 
depression.  

In correspondence received in April 1997, the veteran said 
that she was continually sexually harassed by men while 
stationed at 29 Palms.  During a hearing at the RO in 
November 1997, she described an incident in a canteen at 29 
Palms during which a male marine made crude suggestions to 
her, and then he and his friends threw food at her.  She said 
that the man was arrested and that a police report might 
exist.  The veteran's service personnel records have been 
obtained and indicate that she was stationed at 29 Palms from 
April 6, 1982, to May 2, 1983.  

During the hearing, the veteran testified that a second 
incident occurred in Okinawa, when her male gunnery sergeant 
physically attacked her while going over her performance 
report.  She said the last incident occurred at Camp 
Pendleton when a male staff sergeant spoke crudely about 
women in front of her.  She complained and a captain yelled 
at the staff sergeant for his behavior.  

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this reason, a remand is also required.  

1.  The RO should contact the appropriate 
officials at 29 Palms and obtain any 
police reports, dated during the period 
from April 1982 through May 1983, that 
corroborate the veteran's testimony as to 
a male marine being arrested after 
harassing her in a canteen.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  If, and only if, supporting evidence 
from service records or other sources 
serves to establish that the veteran may 
have developed a chronic psychiatric 
condition as a result of the claimed 
incidents of harassment while in the 
service, she should be scheduled for a VA 
examination by an appropriate specialist.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should provide an 
opinion as to the likelihood that any 
current psychiatric disability had its 
onset in service or otherwise is related 
to service or incidents of harassment 
therein.  The claims file, including a 
copy of this remand, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  Any opinion 
expressed should be accompanied by a 
written rationale. 

4.  The issue on appeal again should be 
considered by the RO.  If the benefit 
sought remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



